Opinion issued September 29, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-15-00390-CV
                          ———————————
 JOHN T. PRESTON AND C CHANGE INVESTMENTS, LLC, Appellants
                                      V.
  EMJO INVESTMENTS, LTD. AND H.J. VON DER GOLTZ, Appellees


                  On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Case No. 2011-44058


                        MEMORANDUM OPINION

      Appellants John T. Preston and C Change Investments, LLC have filed an

unopposed motion to dismiss this appeal. No opinion has issued. Accordingly, we

grant the motion, remove the appeal from the Court’s submission docket, and
dismiss the appeal. See TEX. R. APP. P. 42.1(a). We dismiss any other pending

motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2